Citation Nr: 1021467	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-31 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
right wrist ganglion cyst.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
right shoulder condition.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for rectal problems, to 
include colon polyps, diverticular disease, and fistula in 
ano.

5.  Entitlement to service connection for residuals of 
venereal warts.

6.  Entitlement to entitlement to a total disability rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Atlanta, Georgia that denied his applications to 
reopen his claims of entitlement to service connection for a 
right wrist ganglion cyst and a right shoulder condition, and 
that denied his claims of entitlement to service connection 
for hepatitis (claimed as hepatitis C) and rectal problems, 
to include colon polyps, diverticular disease, and fistula in 
ano, and residuals of venereal warts.

In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the 
proceeding has been associated with the claims file.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a skin disorder has been raised by the record but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the issue, and it is referred to the AOJ 
for appropriate action.

The Veteran's application to reopen his claim for service 
connection for a right wrist ganglion cyst has been reopened, 
as explained below.

The issues of entitlement to service connection for a right 
wrist ganglion cyst, rectal problems (to include colon 
polyps, diverticular disease, and fistula in ano), residuals 
of venereal warts, and to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1995, an unappealed RO decision denied 
service connection for a right wrist ganglion cyst.

2.  Evidence submitted since the RO's September 1995 decision 
is not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right wrist ganglion cyst.

3.  In September 1995, an unappealed RO decision denied 
service connection for a bilateral shoulder condition.

4.  Evidence submitted since the RO's September 1995 decision 
is not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right shoulder condition.

5.  The Veteran is not shown by the most probative evidence 
of record to have a right shoulder condition that is 
etiologically related to a disease, injury, or event in 
service.

6.  The Veteran is not shown by the most probative evidence 
of record to have any form of hepatitis disease that is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  The September 1995 RO decision denying the Veteran's 
claim of service connection for a right wrist ganglion cyst 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a right wrist 
ganglion cyst has been received.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).

3.  The September 1995 RO decision denying the Veteran's 
claim of service connection for a right shoulder condition is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

4.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a right shoulder 
condition has been received.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).

5.  Service connection for hepatitis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

6.  Service connection for a right shoulder condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen his 
previously denied claim for service connection for a right 
wrist ganglion cyst, such request is being granted and the 
reopened claim is being remanded for further development, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA solely with regard to the applications to 
reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's application to reopen his claim 
of entitlement to service connection for a right shoulder 
condition, and with regard to his claim for service 
connection for hepatitis, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that VCAA letters dated September 2004 and 
May 2005 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009).  The letters informed the Veteran of 
what information or evidence was needed to support his 
claims, what types of evidence the Veteran was responsible 
for obtaining and submitting to VA, and which evidence VA 
would obtain.

Because the Veteran's claims for service connection for a 
right shoulder condition and hepatitis are denied, as 
explained below, the Board finds that any notice deficiencies 
regarding the assignment of disability ratings and effective 
dates is moot.  See Dingess, 19 Vet. App. 473.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to requests to reopen 
a previously denied claim for service connection, the VCAA 
requires that VA review the bases for the prior denial of 
record and issue a notice letter to a veteran that explains 
the meaning of both "new" and "material" evidence and that 
also describes the particular types of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id.  In this regard, the May 2005 VCAA letter 
informed the Veteran that his claim for service connection 
for a right shoulder condition had been previously denied, 
that new and material evidence was needed to substantiate his 
request to reopen, and the letter described what would 
constitute new and material evidence.  The letter also 
specifically explained the basis of the prior denial on the 
merits and directed the Veteran to submit any new and 
material evidence relating his claim.  The Board finds that 
the May 2005 letter was fully compliant with the requirements 
set forth in Kent v. Nicholson.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The Veteran's service treatment records and relevant VA 
treatment records are all in the claims file.  The Veteran 
has not identified any outstanding records relevant to his 
claims.  The Board finds that the record contains sufficient 
evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to 
provide a VA examination or medical opinion when necessary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  With regard to the Veteran's claim of entitlement to 
service connection for a right shoulder condition, the Board 
finds that no VA examination is necessary in order to make a 
decision on the claim, as the Board finds the Veteran's 
statements alleging a link between his right shoulder 
condition and service to be not credible, as explained in 
detail below, and because there is no other competent and 
credible evidence suggesting a link between the Veteran's 
right shoulder condition and service.  See 38 C.F.R. 
§ 3.159(c)(4) (2009);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Also, with regard to the Veteran's claim of 
entitlement to service connection for hepatitis, the Board 
finds that no VA examination is necessary in order to make a 
decision on the claim, because there is no competent evidence 
of record tending to suggest a link between the Veteran's 
diagnosed alcohol induced hepatitis and service.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510 (1992).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

A.  Right Wrist Ganglion Cyst

The issue is whether new and material evidence has been 
received to reopen the Veteran's previously denied claim of 
entitlement to service connection for a right wrist ganglion 
cyst.  After a review of the evidence of record, the Board 
finds that new and material evidence has been received.

By way of background, a September 1995 RO decision denied the 
Veteran's claim of entitlement to service connection for a 
right wrist ganglion cyst on the basis that there was no 
evidence of any complaints or treatment in service and 
because, post-service, the medical evidence showed that the 
cyst had been excised with a normal recovery (i.e., that 
there was no current disability).  The Veteran did not file a 
notice of disagreement, and the September 1995 RO decision 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2009).  In 
July 2005, the Veteran filed a request to reopen his claim.

At the time of the September 1995 RO decision, the evidence 
of record included 
(1) the Veteran's service treatment records, (2) a June 1993 
VA examination report (relating to an Agent Orange claim) 
reflecting a diagnosis of a right wrist lipoma, and (3) post-
service VA treatment records dated February 1993 through 
December 1994, including an October 1994 record reflecting 
that the Veteran had a diagnosed right wrist ganglion cyst 
removed and that his post-operative recovery was normal.

Since the final September 1995 RO decision, new evidence 
associated with the claims file includes but is not limited 
to (1) VA treatment records dated May 2001 through March 
2009, and (2) various statements of the Veteran, to include 
his testimony at the April 2010 Board hearing.

An August 2004 VA treatment record reflects that the Veteran 
was diagnosed with a recurrent right wrist ganglion cyst, and 
a September 2004 VA treatment record reflects that the cyst 
was excised.  A March 2005 VA treatment record reflects an 
objective finding of a ganglion cyst on the posterior aspect 
of the Veteran's right wrist.

At the Board hearing, the Veteran testified that his right 
wrist ganglion cyst had its onset in service due to pulling 
hose as a fireman.  See Board Hearing Transcript, April 2010 
at 10.  The Veteran also asserts that his right wrist 
ganglion cyst is the result of a falling accident off a fire 
truck in service in 1968 at the Tyndall AFB (the same 
incident he alleges caused his right shoulder injury, which 
is discussed in greater detail below).  See Statement, July 
2005.

The Board finds that the newly submitted medical evidence 
reflecting a diagnosis of a right wrist ganglion cyst dated 
shortly before the Veteran filed his application to reopen 
his claim, coupled with the Veteran's statements that he 
injured his right wrist in service and that his condition had 
its onset in service, satisfies the low threshold requirement 
for new and material evidence.  See Justus v. Principi, 
3 Vet. App. 510 (1992) (when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed).  As such, the claim is reopened.

As explained in more detail in the remand section below, 
after a thorough review of the Veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to adjudication of this claim.  

B.  Right Shoulder Condition

The preliminary issue for resolution before the Board is 
whether new and material evidence has been received to reopen 
the Veteran's previously denied claim of entitlement to 
service connection for a right shoulder condition (previously 
denied as a bilateral shoulder condition).  After a review of 
the evidence of record, the Board finds that new and material 
evidence has been received.

By way of background, a September 1995 RO decision denied the 
Veteran's claim of entitlement to service connection for a 
right shoulder condition on the basis that there was no 
record of any complaints or treatment in service and that the 
evidence did not establish a current right shoulder 
disability.  The Veteran did not file a notice of 
disagreement, and the September 1995 RO decision became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2009).  In August 
2004, the Veteran filed a request to reopen his claim.

At the time of the September 1995 RO decision, the evidence 
of record included 
(1) the Veteran's service treatment records, (2) a June 1993 
VA examination report (relating to an Agent Orange claim) 
reflecting no complaints of any shoulder problems, and (3) 
post-service VA treatment records dated February 1993 through 
December 1994 reflecting no complaints of any shoulder 
problems.

Since the final September 1995 RO decision, new evidence 
associated with the claims file includes but is not limited 
to (1) A January 1997 VA examination report reflecting a 
diagnosis of shoulder pain (relating to a non-service 
connected pension claim), (2) VA treatment records dated May 
2001 through March 2009, and (3) various statements of the 
Veteran, to include his testimony at the April 2010 Board 
hearing.

The January 1997 VA examination report reflects that the 
Veteran was diagnosed with bilateral shoulder pain.  October 
and December 2003 VA treatment records reflect that the 
Veteran was diagnosed with right shoulder degenerative joint 
disease (DJD) (with a notation of "likely rotator cuff 
pathology").  More recent VA treatment records dated 
September and November 2006 reflect that the Veteran 
complained of right shoulder pain and weakness.

At the Board hearing, the Veteran testified that he incurred 
his right shoulder condition due to pulling hose in service 
as a fireman.  See Board Hearing Transcript, April 2010 at 
11.  The Veteran also asserts in prior statements submitted 
in support of his claim that he fell off a fire truck in 
service in the spring of 1968 at the Tyndall AFB and injured 
his right shoulder, and that he has experienced continued 
right shoulder problems since service.  See Statements, 
October 2004 and July 2005.

The Board finds that the newly submitted medical evidence 
reflecting a recent diagnosis of a right shoulder condition 
and complaints of shoulder pain and weakness, and the 
Veteran's statements that his right shoulder condition had 
its onset in service, satisfy the low threshold requirement 
for new and material evidence.  See Justus v. Principi, 
3 Vet. App. 510 (1992) (when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed).  As such, the claim is reopened.

The Board must now consider whether service connection may be 
granted based on the merits of the claim.

As noted above, October and December 2003 VA treatment 
records reflect that the Veteran was diagnosed with right 
shoulder DJD.  Clearly, the Veteran has a current right 
shoulder condition.

The Board must now address whether the Veteran's current 
right shoulder condition is related to service.

As an initial matter, the Veteran's service treatment records 
are silent as to any complaints of any right shoulder 
condition or injury.  Also, there is no record in the service 
treatment records of the falling accident reported by the 
Veteran to have occurred while he stationed at the Tyndall 
AFB in 1968.  See Statement, July 2005.  Rather, the only two 
falling accidents noted in the Veteran's service treatment 
records are dated in 1969 while he was serving in Vietnam, 
and these treatment records do not reflect any complaints of 
any right shoulder problems.  See Service Treatment Records, 
January 1969 and November 1969.

The first record of any complaint of any right shoulder 
problems is the January 1997 VA examination report (relating 
to a non-service connected pension) that reflects that the 
Veteran reported having had "no specific shoulder injuries 
in his firefighting career," and that "he has begun to 
experience some mild discomfort in both of his shoulders."  
The report reflects that the Veteran reported being presently 
unemployed and having previously been a firefighter in 
service and post-service for Lockhead Aircraft Corporation, 
Eastern Airlines, and CSX Railroad.  The examiner noted that 
the Veteran's shoulders were normal on examination, with 
forward flexion to 180 degrees, abduction to 170 degrees, and 
internal and external rotation to 90 degrees bilaterally.  A 
radiological report prepared in connection with the 
examination reflects an impression of bilateral shoulder 
arthropathy.  A diagnosis of bilateral shoulder pain was 
recorded.

As noted above, October and December 2003 VA treatment 
records reflect that the Veteran was diagnosed with right 
shoulder DJD with rotator cuff pathology.

After taking into consideration all of the above, the Board 
finds that the preponderance of the evidence is against 
granting service connection for a shoulder disability.  The 
only evidence of record supporting a relationship between his 
current shoulder complaints and service are the Veteran's own 
lay assertions.  However, the Board finds his assertions of 
an in-service injury to the shoulder and a continuity of 
symptomatology thereafter not credible in light of 
inconsistent and contradictory statements he has made in the 
past.  For example, he initially asserted that he injured his 
right shoulder during a fall from a fire truck, but, 
significantly, the Veteran told a VA clinician in January 
1997 that he had no specific shoulder injuries in his 
firefighting career and that his right shoulder problems had 
just begun.  Adding to the inconsistency in his statements is 
the fact that he did not mention any history of a fall at the 
Board hearing but instead reported that he injured his right 
shoulder in service pulling hose.  

Because there is no credible lay evidence tending to link the 
Veteran's right shoulder condition to service, and no 
competent medical evidence otherwise suggesting a 
relationship between any current shoulder disability and 
service, the Board finds that the preponderance of evidence 
is against the claim for service connection for a right 
shoulder condition; the benefit-of-the-doubt rule is not for 
application, as there is not an approximate balance of 
evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

C.  Hepatitis

The Veteran claims that he incurred hepatitis as a result of 
high-risk sexual activity in service.  See, e.g., Hepatitis 
Risk Questionnaire, September 2004; Board hearing Transcript, 
April 2010 at 3.  The Board notes that while the Veteran 
originally filed his claim for service connection for 
"hepatitis C."  However, in light of the Court's holding in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and given the 
absence of a diagnosis of hepatitis C in the record, the 
Board has considered the Veteran's claim to include any form 
of hepatitis.

As an initial matter, the Veteran's service treatment records 
are silent as to any complaints of or treatment for any liver 
condition or hepatitis of any kind in service.

A June 1993 VA examination report (relating to an Agent 
Orange claim) reflects that the Veteran admitted to drinking 
one-half a pint of vodka every two days.  No diagnosis of 
hepatitis or any liver disease is reflected in the report, 
although it appears that a liver panel had been ordered.

March and May 1995 VA treatment records reflect that the 
Veteran's labs were negative for Hepatitis A and B.

The first record of any diagnosis of hepatitis are July 2004 
VA medical center (VAMC) treatment records reflecting that 
the Veteran was hospitalized for acute hepatitis and renal 
failure for two weeks.  A July 2004 VA substance abuse 
consultation record prepared during the Veteran's 
hospitalization reflects that he reported that he began 
drinking at the age of 19 in service and that he had been 
drinking heavily ever since, and that he had currently been 
at his heaviest usage at 1/5 of vodka per day.  A diagnosis 
of alcohol dependence was recorded.  The discharge summary 
reflects that the Veteran's infectious hepatitis panel was 
negative, that his labs resolved on their own, and "it is 
felt that he had acute hepatitis from ETOH abuse."  A 
discharge diagnosis of acute hepatitis was recorded, 
including a notation that an ultrasound revealed an echogenic 
liver indicating a fatty liver.

An October 2004 post-hospitalization follow-up VA treatment 
record reflects a diagnosis of ETOH hepatitis was recorded 
with a notation that the Veteran was negative for HBcAb IgM 
on admission and his transaminases were within normal limits.  

As noted above, there is no record of any diagnosis of 
hepatitis A, B, or C of record.  Rather, all of the relevant 
treatment records reflect that the Veteran was diagnosed with 
and treated for alcohol-induced (ETOH) hepatitis.  The Board 
finds the opinions of the above VA clinicians, to the effect 
that the Veteran's acute hepatitis was alcohol (ETOH) 
induced, to be the most probative evidence of record with 
regard to the nature and etiology of the Veteran's only 
diagnosed form of hepatitis.  There is no competent evidence 
of record inconsistent with the opinions of the above VA 
clinicians.  The Board further notes that the claims file is 
replete with references to the Veteran's alcohol dependency 
through the period on appeal.  See, e.g., VA Treatment 
Record, January 2006 (noting objective findings of 
intoxication on examination with ETOH on breath).

In light of the above medical evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for hepatitis.

The Board acknowledges several statements made by the Veteran 
in support of his claim.  Specifically, the Veteran reported 
on a September 2004 hepatitis questionnaire that he engaged 
in high risk sexual activity while serving in Vietnam.  As 
noted above, however, the Veteran has never been diagnosed 
with viral hepatitis.  The Board also acknowledges the 
Veteran's opinion offered in an October 2004 statement that 
his rectal problems in service caused him to incur a blood 
infection that caused his hepatitis.  See also Board Hearing 
Transcript, April 2010 at 3 (regarding the incurrence of 
venereal warts in service around his rectum in the context of 
explaining how he believed he incurred hepatitis).  

Certainly, there are instances in which lay testimony can 
serve to establish an association between service and a 
claimed disability.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  For example, a lay person may be competent to 
offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony can be of substantial probative 
value.  However, the Board finds that a lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as diagnosing hepatitis C or offering 
an opinion as to the etiology of any form of hepatitis.  See 
Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the appellant's lay beliefs can serve to establish any 
association between the claimed disability and service. 

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for 
hepatitis, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a right wrist ganglion 
cyst has been received, and, to that extent only, the appeal 
is granted.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a right shoulder 
condition has been received, and, to that extent only, the 
appeal is granted.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for a right shoulder 
condition denied.


REMAND

A.  Right Wrist Ganglion Cyst

In his July 2005 claim, the Veteran asserts that he incurred 
a right wrist ganglion cyst due to a falling accident off a 
fire truck in service in 1968 at the Tyndall AFB (the same 
incident he alleges caused his right shoulder injury, which 
is discussed in greater detail below).  At the Board hearing, 
the Veteran testified that his claimed right wrist ganglion 
cyst had its onset in service pulling hose as a fireman.  See 
Board Hearing Transcript, April 2010 at 10.  After a thorough 
review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of this claim.

A June 1993 VA examination report was prepared in connection 
with a separate claim for service connection for a skin 
disorder of the hands as secondary to Agent Orange exposure, 
which report reflects a diagnosis of a right wrist lipoma.  
An October 1994 VA treatment record reflects that the Veteran 
was diagnosed with a right wrist ganglion cyst and that it 
was excised.  As noted above, recent VA treatment records 
dated in August 2004 and September 2004 reflect that the 
Veteran was diagnosed again with a right wrist ganglion cyst 
and that it was excised, and a March 2005 VA treatment record 
reflects that the Veteran was again diagnosed with a right 
wrist ganglion cyst.  Also, as noted above, the Veteran 
testified at the Board hearing that his right wrist condition 
had its onset in service.  See Board Hearing Transcript, 
April 2010 at 10.

While the Veteran has been provided with various VA 
examinations in the past, the Board notes that the Veteran 
has not been provided with a VA examination relating 
specifically to his claim for service connection for a right 
wrist ganglion cyst.  Because the treatment records 
associated with the claims file tend to indicate that the 
Veteran has a current has a right wrist ganglion cyst, and 
because the Veteran alleges that the cyst had its onset in 
service, the Board finds that VA is under an obligation to 
provide the Veteran with an examination in connection with 
his claim.  See McLendon v. Nicholson, supra (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

B.  Rectal Problems

The Veteran essentially claims that he incurred various 
rectal problems, to include colon polyps, diverticular 
disease, and fistula in ano as a result of a perirectal 
abscess (referred to by the Veteran as a "boil" or "wart") 
that was incised and drained in service.  After a thorough 
review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of this claim.

A November 1970 service treatment record reflects that the 
Veteran had a perirectal abscess that was incised and 
drained.  The Board also notes that a prior March 1968 
service treatment record reflects that the Veteran was 
diagnosed with gastritis, and the physician noted that the 
Veteran had noticed similar symptoms several times before 
after heavy drinking.

Post-service VA treatment records reflect that in April 2004 
and June 2004, the Veteran was diagnosed with fistula in ano 
and perianal fistula, respectively.  Recent VA treatment 
records also reflect that the Veteran underwent colonoscopies 
in July 2003 and in October 2005, and that the Veteran was 
diagnosed with a vascular abnormality in the ascending colon, 
a few medium diverticula in the cecum, and a small polyp in 
the transverse colon.  Also, a biopsy was performed in 
October 2005 and the Veteran was diagnosed with tubular 
adenoma.  See VA Treatment Record, January 2006.

The Board notes that the Veteran has not been provided with a 
VA examination relating to his claim for service connection 
for his claimed rectal problems.  Because there is evidence 
of current rectal problems that the Veteran alleges were 
caused by the perirectal abscess treated in service per the 
November 1970 service treatment record, the Board finds that 
a VA examination is necessary in order to make a decision on 
the claim.

Also, the Board notes that while certain VA treatment records 
refer to an October 2005 colonoscopy and biopsy, there are no 
October 2005 VA treatment records associated with the claims 
file.  While the claims file generally includes the Veteran's 
VA treatment records for the period from May 2001 through 
March 2009, it is missing records for the periods from 
September 2005 to December 2005, and from February 2007 to 
January 2009.  VA has a duty to assist the Veteran in 
obtaining all potentially relevant documents to substantiate 
a claim, including medical evidence either to verify or not 
verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002 
& Supp. 2009); 38 C.F.R.§ 3.159(c) (2009); Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  Therefore, an attempt should be 
made to obtain all of the relevant VA treatment records and 
to associate them with the claims file.  See 38 C.F.R. 
§ 3.159(c)(3) (2009) (VA will make efforts to obtain VA 
medical records); Dunn v. West, 11 Vet. App. 462, 466-467 
(1998) (Records created by VA are considered constructively 
part of the record and should be associated with the claims 
file).



D.  Residuals of Venereal Warts

The Veteran has also claimed that he has residuals of 
venereal warts he incurred in service.  In August 2005, the 
RO denied the Veteran's claim.  In October 2005, the Veteran 
filed a notice of disagreement.  Thus, the claim must now be 
remanded to allow the RO to provide the Veteran with an 
appropriate Statement of the Case (SOC) on this issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16- 92).  The issue will be returned to the 
Board after the issuance of an SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

D.  TDIU

The Veteran claims entitlement to TDIU.  In July 2009, the RO 
denied the Veteran's claim.  In April 2010, the Veteran filed 
a notice of disagreement.  Thus, the claim must now be 
remanded to allow the RO to provide the Veteran with an 
appropriate SOC on this issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  The 
issue will be returned to the Board after the issuance of an 
SOC only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the 
Veteran's VA treatment records dated 
September 2005 to December 2005 
(particularly including the October 
2005 colonoscopy and biopsy records), 
February 2007 to January 2009, and from 
April 2009 to present.  Any records 
obtained should be associated with the 
claims file.  If these records are 
found to be unavailable, this should be 
specifically

2.  After the above development has 
been completed, schedule the Veteran 
for an appropriate VA examination(s) to 
determine the nature and etiology of 
(a) any right wrist ganglion cyst 
condition, and 
(b) any rectal, anal, or other 
intestinal condition, to include but 
not limited to any colon polyps, 
diverticular disease, and fistula in 
ano.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.

The examiner should review all 
pertinent records associated with the 
claims file, to include the Veteran's 
service treatment records and VA 
treatment records.  The examiner should 
indicate whether it is at least as 
likely as not (meaning likelihood of at 
least 50%) that each condition 
identified on examination is related to 
service.  Also, with regard to any 
rectal, anal, or other intestinal 
condition identified, please also 
specifically opine as to whether it is 
at least as likely as not related to 
the Veteran's perirectal abscess 
treated in service.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

4.  Then, readjudicate the Veteran's 
claims of entitlement to service 
connection for (a) a right wrist 
ganglion cyst, and (b) rectal problems.  
If his claims remain denied, the 
Veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  After the Veteran has been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review.

5.  Provide the Veteran with an SOC 
addressing the issues of (a) 
entitlement to service connection for 
residuals of venereal warts, and (b) 
entitlement to TDIU.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
in order to perfect an appeal of these 
issues to the Board.  If a timely 
substantive appeal is not filed, the 
claims should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


